AMENDMENT AGREEMENT

AMENDMENT dated as of January 1, 2002 between CARMEN SABATER (“Executive”) and
MASTEC, INC., a Florida corporation (the “Company”).

Executive and the Company have entered into that certain Employment Agreement
dated as of January 1, 2001 (the “Employment Agreement”). The parties to the
Employment Agreement desire to amend the Employment Agreement and to enter into
certain new agreements, all as further described in this Amendment.

ACCORDINGLY, in consideration of the mutual promises contained in this Amendment
and other good and valuable consideration, the receipt and sufficiency of which
is acknowledged by the parties, Executive and the Company agree as follows:

1. All capitalized terms used in this Amendment will have the same meaning as
the same capitalized terms in the Employment Agreement.


2. The Company and Executive mutually agree to terminate the Employment
Agreement as of January 1, 2002 (the “Termination Date”), except for Sections
10, 11, 13, 14, the last paragraph of 15 (only to the extent it refers to
Section 14), 16, 17, 18 and 19 thereof, which will continue in full force and
effect.


3. Notwithstanding the termination of the Employment Agreement as described in
Section 2 of this Amendment, Executive’s services to the Company will continue
until December 31, 2002 (the “Separation Date”), subject to the terms and
conditions of this Amendment. Until March 31, 2002, Executive will be available
to the Company on an as needed basis, up to a maximum of 20 hours a week, for
specific projects existing as of the Termination Date (the “Existing Projects”)
at the Company’s headquarters in Miami, Florida or telephonically, as reasonably
requested by the Company. Commencing April 1, 2002 and until September 30, 2002,
Executive will be available to the Company on an as needed basis up to a maximum
of 10 hours a week forthe Existing Projects at the Company’s headquarters in
Miami, Florida or telephonically, as reasonably requested by the Company. The
Company will provide reasonable notice to Executive that it requires Executive’s
services, which services will be subject to Executive’s other previously
arranged commitments or schedule. The Executive’s weekly obligation to the
Company will not cumulate. The Company understands and agrees that Executive may
seek employment and become employed elsewhere at any time during 2002. The
Company agrees that Executive’s obligations under this Amendment will not
unreasonably interfere with the time requirements of her new employment.
Executive will only communicate with the following individuals at the Company
with respect to Company business during the term of Executive’s obligations
under this Amendment: Austin Shanfelter, President and CEO; Jose Ramon Mas,
Executive Vice President — Business Development; Donald P. Weinstein, Executive
Vice President — Chief Financial Officer; Jose Sariego, General Counsel; Arlene
Vargas, Controller; and Hilary Candela, Director — Business Development.


4. Before and after the Separation Date, Executive will reasonably cooperate and
reasonably assist the Company, without further compensation other than customary
witness fees, in connection with any legal, quasi-legal, administrative or other
similar proceeding, including any external or internal investigation, involving
the Company or any of its subsidiaries or affiliates, by furnishing such
information and appropriate services (including, if required, testimony) and by
making herself available to the Company as may be reasonably requested by the
Company from time to time. Prior to the Separation Date any time spent on
matters covered by this Section 4 will count against Executive a weekly
obligation described in Section 3


 

--------------------------------------------------------------------------------

5. Employee and the Company agree to the following (the “Consideration”)


  a. The Company will pay Executive $230,000.00 In bi-weekly installments
commencing January 4, 2002 through December 31, 2002. The amounts payable under
this Section 5 a. will be paid to Executive or Executlve s estate even if
Executive dies or becomes disabled and is not able to provide the services
described in Section 3


  b. The Company will pay Execubve $270,000.00 by wire transfer on or before
January 4, 2002


  c. The Company forgives as of the date of this Agreement the $125,000.00 that
Executive owes the Company under that certain Promissory Note dated November
2000.


  d. All of Executive s outstanding unexercised stock options will vest as of
January 1. 2002. Executive may exercise Executive’s outstanding unexercised
stock options (whether or not previously vested) until June 30. 2003, after
which date all of Executive’s unexercised stock options will terminate


  e. Amounts due to Executive under the Company’s 401(k) retirement plan,
deferred compensation plan, and split-dollar life insurance program in which
Executive currently participates will be paid to Executive promptly after the
Termination Date in accordance with those plans and programs


Executive acknowledges that the portion of the Consideration described in
Sections 5.a and 5 b are subject to tax withholding and other deductions
required by law or for participation in a Company benefit plan

6. Payment of the Consideration is subject to the following.


  Executive waives any compensation or consideration the Executive may be or
would be entitled to under the Employment Agreement, including without
limitation any amounts described in Sections 4, 5 or 7 of the Employment
Agreement.


  o Executive will not be entitled to and waives any bonus or other comeensation
for 2001 or any other period.


  o Executive waives the right to any vacation, holiday, sick and personal days,
or pay in lieu thereof, that have or will have accrued on or before the
Separation Date.


  o Executive must comply with all of Executives obligations under this
Amendment and under the Employment Agreement as amended by this Amendment


7. Executive agrees that the Consideration conslitutes suffcient consideration
for this Amendment Executive acknowledges and agrees that no compensation or
consideration other than the Consideration as provided for by this Amendment has
been or will be paid or furnished by the Company Executive acknowledges that
except as set forth in this Amendment the Consideration includes compensation
for any right Executive may have had or may have in the future to (a) vacation,
holiday, sick or personal days or pay in lieu thereof, (b) bonus, profit sharing
or other incentive compensation, or (c) stock options or restricted stock, all
of which Executive specifically waives. Executive’s eligibility (i) to purchase
stock under the Company, Inc.‘s Non-Qualified Executive Stock Purchase Plan,
(ii) to participate in the Company incentive compensation or other compensation
plans and (iii) to participate in any other benefit plan of the Company or its
subsidiaries or affiliates is terminated as of January 1, 2002, except that
Executive will be entitled to continue participating in the Company’s health,
life insurance, disability insurance and accidental death and dismemberment
insurance plans until the Separation Date to the extent the Company offers such
plans to its employees generally. With respect to the Company’s 401(k)retirement
savings plan, Executive will not continue participation in the plan after
December 31, 2001.


--------------------------------------------------------------------------------

8. Executive agrees, as a condition precedent to receipt of the Consideration
pursuant to this Amendment, that Executive will deliver or cause to be delivered
to the Company not later than January 4, 2002, (a) all keys, ID cards, company
automobile or other vehicle, corporate credit card, laptop computer or other
hardware, computer software of any kind, electronic address book, portable
telephone, radio, electronic beeper or other electronic devices, equipment and
all other property belonging to the Company and (b) all originals and copies of
any drawings, books, manuals, letters, notes, notebooks, reports, financial
statements, business plans, projections, data base, or documents, materials or
information in Executive’s possession or control containing or describing any
Confidential Information (as defined in the Employment Agreement) or otherwise
relating to the Company or any of its subsidiaries or affiliates. To the extent
required for the performance of Executive’s duties under this Amendment, the
Company will provide Executive with a computer and other equipment and
facilities and staff as needed.


9. Executive and her heirs, beneficiaries, executors and other representatives
(collectively, the “Executive Releasors”), acquit, release and forever discharge
the Company and its agents, servants, officers, directors, shareholders,
employees, predecessors, subsidiaries, affiliates, successors, assigns and other
representatives (collectively, the “Company Released Parties”) from all claims,
demands, debts, damages, liabilities, obligations, actions or causes of action,
whether known or unknown, foreseen and unforeseen, fixed, accrued or contingent,
liquidated or unliquidated, matured or unmatured, direct or derivative or
consequential, arising from contract, tort, statute, regulation or otherwise
(collectively, “Claims”), including, without limitation (a) Claims for fraud,
intentional misconduct, simple or gross negligence, criminal conduct, slander or
libel, (b) Claims in connection with Executive’s employment (including wrongful
termination, breach of express or implied contract, unpaid wages, unemployment
compensation, accrued vacation, holidays or sick days, employee benefits, or
under any federal, state, or local employment laws, regulations, or executive
orders prohibiting discrimination of any kind, including discrimination on the
basis of age, race, sex, sexual preference, marital status, national origin,
religion, handicap, and disability discrimination, such as the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Employee Retirement Income Security Act of 1974,
the Americans with Disabilities Act of 1990, the Family and Medical Leave Act,
and Florida’s Civil Rights Act, and (c) any other Claim of any kind whatsoever,
arising out of, resulting from or in any-way connected with any act, omission,
fact, event, occurrence, matter, agreement, happening, representation, warranty,
promise or transaction of any kind that the Executive Releasors ever had or may
now have against the Company Released Parties, from the beginning of time to the
date of this Amendment, other than (i) the Company’s obligations under the
Employment Agreement to the extent not terminated by this Amendment, (ii) the
Company’s obligations under this Amendment and (iii) the Company’s obligations
under benefit plans in which Executive participated prior to the date of this
Amendment


--------------------------------------------------------------------------------

10. The Company and its successors and assigns (collectively, the “Company
Releasers”), acquit, release and forever discharge Executive and her heirs,
beneficiaries, executors and other representatives (collectively, the “Executive
Released Parties”) from all Claims of any kind whatsoever, ansing out of,
resulting from or in any way connected with any act, omission, fact, event,
occurrence, matter agreement. happening, representalion, warranty, promise or
transaction of any kind that the Company Releasers ever had or may now have
against the Executive Released Parties, from the beginning of time to the date
of this Amendment, other than (i) Executive’s obligations under the Employment
Agreement to the extent not terminated by this Amendment, (ii) Executive’s
obligations under this Amendment, and (iii) Claims for fraud, intentional
misconduct or criminal conduct by Executive.


11. Executive permanently, unequivocally, and unconditionally waives any and all
rights Executive may have, may have had in the past, or may have in the future
to obtain or resume employment with the Company. Executive agrees that the
Company is under no obligation, presently or at anytime in the future, to accept
Executive as an employee


12. The parties agree that all matters relating to this Amendment are strictly
confidential and no party or its representatives will not disclose or
disseminate any information concerning any term or terms hereof to any third
person or persons, except as required by applicable law


13. Executive agrees that she will not make any statements about or relating to
the Company or its subsidiaries. affiliates officers, directors, shareholders,
employees. agents or independent contractors which are disparaging, critical or
likely to cause embarrassment, are contrary to the provisions of this Amendment
The Company will not make any statements abortion relating to Executive that are
disparaging, critical or likely to cause embarrassment, or contrary to the
provisions of this Amendment


14. Pursuant to the provisions of the OWBPA, which may apply to Executive’s
waiverof rights under the ADEA, Executive has had a period of at least
twenty-one(21)days within which to consider whether to execute this Amendment.
Also pursuant to the OWBPA, Executive may revoke the Amendment within seven (7)
days of its execution It is specifically understood that this Amendment will not
become effective or enforceable until the seven-day revocation period has
expired. Consideration for this Amendment will not be paid until the end of the
seven-day revocation period or, if paid before the expiration of the seven day
revocation period, must be refunded in full to revoke this Amendment. Executive
acknowledges that, pursuant to the OWBPA, the Company advised Executive, in
writing to consutt with an attorney prior to executing this Amendment. The
Company will reimburse Executive up to $500.00 for actual out-of-pocket fees and
expenses to have an attorney review this Amendment.


--------------------------------------------------------------------------------

15. This Amendment does not constitute an admission of a violation of any law,
order, rule, regulation or enactment, or of any wrongdoing or misconduct of any
kind by Executive or the Company.


16. THE COMPANY AND EXECUTIVE KNOWINGLY, VOLUNTARILY, IRREVOCABLY,
UNCONDITIONALLY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED ON THIS AMENDMENT OR THE EMPLOYMENT AGREEMENT AS AMENDED
BY THIS AMENDMENT, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT OR
THE EMPLOYMENT AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PERSON OR PARTY AND
RELATED TO THIS AMENDMENT OR THE EMPLOYMENT AGREEMENT; THIS IRREVOCABLE WAIVER
OF THE RIGHT TO A JURY TRIAL BEING A MATERIAL INDUCEMENT FOR THE COMPANY AND
EXECUTIVE TO ENTER INTO THIS AMENDMENT.


17. Any notice, demand, consent, agreement, request, or other communication
required or permitted under this Amendment must be in writing and must be, (i)
mailed by first-class United States mail, registered or certified, return
receipt requested, proper postage prepaid, or (ii) delivered personally by
independent courier (such as FedEx, DHL or similar nationally-recognized
courier), to the parties at the addresses as follows (or at such other addresses
as shall be specified by the parties by like notice):


  if to the Company, to:


  MasTec, Inc.
3155 N.W. 77th Avenue
Miami, FL 33122-1205
Attention: Legal Department


  if to Executive, to:


  Carmen Sabater
5762 SW 100 Street
Miami, Florida 33156


Each party may on five (5) days’ prior notice in the manner set forth in this
Section designate by notice in writing a new address to which any notice,
demand, consent, agreement, request or communication may thereafter be given,
served or sent. Each notice, demand, consent, agreement, request or
communication which is mailed or hand delivered in the manner described above
will be deemed received for all purposes at such time as it is delivered to the
addressee (with the return receipt or the courier delivery receipt being deemed
conclusive evidence of such delivery) or at such time as delivery is refused by
the addressee upon presentation.

18. This Amendment: (a) may be executed in counterparts, and all counterparts
will collectively constitute a single agreement, (b) may not be amended or
modified or any provision waived except in writing, (c) constitutes the entire
agreement of the not be assigned or the duties delegated without the consent of
all parties except as expressly set forth in this Amendment.


--------------------------------------------------------------------------------

19. This Amendment, the rights and obligations of the parties, and any claims or
disputes relating in any way thereto will be governed by and construed in
accordance with the laws of the State of Florida, without giving effect to any
choice or conflict of law provision or rule (whether in the State of Florida or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Florida. Each of the Executive and the
Company, by executing this Agreement, (a) irrevocably submits to the exclusive
jurisdiction of any federal or Florida state court sitting in Miami-Dade County,
Florida in respect of any suit, action or proceeding arising out of or relating
in any way to this Amendment, and irrevocably accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of such courts
and to be found by any judgment rendered in such courts; (b) waives, to the
fullest extent it may do so effectively under applicable law, any objection it
may have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum; and (c)
irrevocably consents, to the fullest extent it may do so effectively under
applicable law, to the service of process of any of the aforementioned courts in
any such suit, action or proceeding by the mailing of copies thereof by
first-class United States mail, registered or certified, return receipt
requested, proper postage prepaid, to Executive or the Company at the address
set forth in this Amendment, such service to become effective five (5) business
days (or such other period of time provided by applicable law) after such
mailing.


EXECUTED: as of January 1, 2002       EXECUTIVE:    

--------------------------------------------------------------------------------

CARMEN SABATER     THE COMPANY:     By: /s/ Austin Shanfelter
——————————————
Austin Shanfelter, President and CEO  